Citation Nr: 1502518	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for aggravation of a pre-existing left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) following a December 2014 Order of the Court of Appeals for Veterans Claims (CAVC or "the Court") granting a Joint Motion for partial Remand (JMR) also dated in December 2014.  

The JMR partially vacated the Board's prior May 2014 denial of the Veteran's claim seeking entitlement to service connection for a left shoulder disorder and remanded the issue for further consideration consistent with the terms of the JMR.

The parties agreed that the portion of the Board's May 2014 decision denying entitlement to "outright" or direct service connection for a left shoulder disorder should remain undisturbed.  The Veteran waived his right to appeal this aspect of the Board's denial of his claim.  Accordingly, the issue has been rephrased above.  

This matter was originally before the Board on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Veteran had a hearing before the Board in June 2013 and the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he injured his shoulder in the military during basic training.  It is unclear the nature of the injury because at different times he has described the injury differently.  Originally, he claimed he injured his shoulder during "self-defense training."  Another time he indicated he dislocated his shoulder doing push-ups during basic training whereas during his hearing before the Board in June 2013 he said he had no trouble with push-ups.  Rather, he claims he injured his left shoulder, to include dislocation, during "bayonet training."

The claim is complicated because there is evidence that the Veteran entered service with a pre-existing left shoulder disorder.  That is, although his January 1968 service entrance examination did not note a left shoulder or arm condition at that time, the Veteran was seen 6 weeks into basic training in February 1968, at which time he reported that he dislocated his shoulder 3 times before entering service.  A March 1968 service treatment report noted that the Veteran had fallen and dislocated his left shoulder and stated that he had dislocated his shoulder approximately 3 times before entry into his military service.  The treating physician rendered a diagnosis of chronic recurrent anterior dislocation of the left shoulder and noted that the condition was unchanged and not aggravated by service. A March 1968 report of medical board proceedings reflects that the Veteran was recommended for discharge from military service by reasons of this disqualifying condition.

Regardless of the nature of his injury, the Veteran's service treatment records confirm treatment for a left shoulder dislocation and that he was ultimately discharged because of this disorder.  The records also indicate that although no left shoulder or arm defect was noted on entrance, it was concluded in service that his chronic recurrent anterior dislocation of the left shoulder pre-existed service and was not aggravated by service.  

In light of the January 1968 entrance examination being silent for any chronic left arm or shoulder defects, the presumption of soundness attaches.  See 38 U.S.C.A. § 1111 (West 2014), 38 C F R. § 3 304(b) (2014).  

In general, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the claimant's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board previously denied this claim in May 2014 finding clear and unmistakable evidence that (1) the Veteran's left shoulder disorder pre-existed service and (2) was not aggravated by service.  As noted in the introduction, the Board's denial of "outright" or direct service connection was left undisturbed by the December 2014 JMR and the Veteran waives his right to appeal this aspect of the claim.  Accordingly, the only question left on appeal is whether the Veteran's pre-existing condition was clearly and unmistakably not aggravated by service.  

The Veteran was afforded a VA examination in February 2013 where the examiner found it not "at least as likely as not" that the Veteran's pre-existing left shoulder disorder was aggravated by service.  The JMR challenged the adequacy of this opinion because the examiner did not answer the proper question.  That is, "clear and unmistakable evidence" is a more formidable evidentiary burden than the "at least as likely as not" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The Board notes, however, that determining the existence of "clear and unmistakable evidence" is a legal question not a medical question.  However, in accordance with the terms of the JMR, a new VA examination is indicated below to ascertain whether the Veteran's pre-existing left shoulder disorder "clearly and unmistakably" was not aggravated in service. 

The RO/AMC should also take this opportunity to ask the Veteran to identify any recent or missing treatment records for his left shoulder.  The record currently contains private treatment, to include physical therapy, from 2007 through April 2013.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify and provide release forms for any left shoulder treatment prior to 2007 or since April 2013; ensure that the Veteran is provided with all appropriate notice as to the issue on appeal, to include the evidence necessary to substantiate a claim seeking service connection of a pre-existing disorder claimed as aggravated by his military service. Attempts should be made to obtain any records identified to include private treatment records and all attempts documented in the claims file.  If any private medical records are identified but not obtained, the RO/AMC must notify the Veteran (1) of the identity of the records sought, (2) of the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) if the records are later obtained or submitted the claim may be readjudicated.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic VA examination to clarify the etiology for any left shoulder or arm disability found.  Any indicated diagnostic tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The claims file must be made available to the examiner in conjunction with the examination.

The examiner is initially asked to itemize any and all left shoulder and/or arm diagnoses found.  For purposes of this examination, the examiner should assume the Veteran's chronic left arm dislocation disorder treated during his military service pre-existed his active duty in light of the February 1968 and March 1968 records noting three left shoulder dislocations prior to service.  

Based on the clinical examination, and consideration of the evidence of record (to include lay statements), the examiner must opine as follows: 

Is it clear and unmistakable (i.e. the evidence is obvious and manifest) that any found left shoulder/arm disability was not aggravated during service.  Aggravation is defined as a permanent worsening beyond the natural progression of a disability.  

In other words, is it clear and unmistakable that any increase in service was due to the natural progression of the disability?

A complete rationale for all opinions must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

